Quillian, Presiding Judge,
dissenting.
I respectfully dissent from the majority opinion. The question presented by this appeal is whether the defendant was- denied due process under the Fourth and Fourteenth Amendments'of the U. S. Constitution by the procedure followed by the arresting officers.
I find the magazine seized patently obscene. The procedure followed in the arrest of Royal was correct and in conformity with Marcus v. Search Warrant, 367 U. S. 717 (81 SC 1708, 6 LE2d 1127). A prior judicial determination was made as to the obscenity vel non of the magazine purchased from Royal. Also, it was clear that there was *483probable cause to arrest Royal as he was the one who sold the magazine to the officer. Following the arrest of Royal he was asked “if he had someone he could call to lock up the store because we were taking him to — him to the county jail. Heard a voice behind me say [‘] that’s okay, I’ll take over now[’] . . . Q. When I turned around and asked him — We couldn’t leave the store with just anybody — did he work there or own it or work there, he says, [‘]Yes, I do.[’] I said okay, fine, I’m arresting you for distributing obscene material.” Following this conversation one officer went to the magazine rack in the enclosed section and picked up another copy of the “Sex Sisters.” At the time the warrantless arrest was made the officers had no knowledge of Kervin’s prior presence in the bookstore — either at the time of the prior purchase or at the time of Royal’s arrest. What is interesting is that after Kervin was arrested they asked him if he could lock up the store and he could only lock the inside lock. The attorney for the bookstore came to the premises and the officers “put the store in his custody.” This same set of circumstances had caused the arrest of Kervin only moments before. Presumably, the officers had as much reason for the warrantless arrest of the attorney as anyone who was in charge or custody of the bookstore which possessed a copy of a magazine which had previously been determined to be obscene.
The States have a legitimate interest in regulating commerce in obscene material. Paris Adult Theatre I v. Slaton, 413 U. S. 49, 69 (93 SC 2628, 37 LE2d 446). However, the States are not unrestricted in adopting whatever procedure it pleases for dealing with obscenity, and “ ‘[t]he existence of the State’s power to prevent the distribution of obscene matter does not mean that there can be no constitutional barrier to any form of practical exercise of that power.’ ” Marcus v. Search Warrant, 367 U. S. 717, 730, supra. Even a warrant for the seizure of' allegedly obscene material cannot be based on the conclusory opinion of a police officer at the scene of the arrest. Id. The Fourth Amendment provides that “no Warrants shall issue, but upon probable caijse, supported by Oath or affirmation, and particularly describing th’^ place to be searched, and the persons or things to be seized.” General exploratory warrants are forbidden. Andresen v. Maryland, 427 U. S. 463 (96 SC 2737, 49 LE2d 627). Neither does the Fourth Amendment countenance open-ended warrants to be completed when the search or arrest is being conducted. Lo-Ji Sales, Inc. v. New York, 442 U, S. 319 (99 SC 2319, 60 LE2d 920).
The Fourth Amendment right of specificity and particularity in describing the person, place, and things to be seized bears a special relation to First Amendment rights in literature (Roaden v. Kentucky, 413 U. S. 496, 501 (93 SC 2796, 37 LE2d 757)), for the contents of a bookstore are presumptively under the protection of the First Amendment. Id. at 504. “In short . . . the constitutional re*484quirement that warrants must particularly describe the ‘things to be seized’ is to be accorded the most scrupulous exactitude when the ‘things’ are books, and the basis for their seizure is the ideas which they contain.” Stanford v. Texas, 379 U. S. 476, 485 (85 SC 506, 13 LE2d 431). “ ‘Any system of prior restraints of expression comes to the [the U. S. Supreme] Court bearing a heavy presumption against its constitutional validity.’ ” Heller v. New York, 413 U. S. 483, 491 (93 SC 2789, 37 LE2d 745). Our own Supreme Court follows this rule that “ ‘ “searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few specifically established and well-delineated exceptions.” The exceptions are “jealously and carefully drawn,” and there must be “a showing by those who seek exemption . . . that the exigencies of the situation made that course imperative.” “[T]he burden is on those seeking the exemption to show the need for it.” ’ ” State v. Slaughter, 252 Ga. 435, 436 (315 SE2d 865).
In the instant case, the officers have shown no exigency, and could have repeated the same procedure followed earlier with Royal. Although the officers lawfully could have seized all copies of the offensive publication, defendant Kervin’s name was not included in the warrant and the officers had no prior knowledge of his participation in the “distribution of obscene material.” The U. S. Supreme Court found that “[s]uch precipitate action by a police officer, without the authority of a constitutionally sufficient warrant, is plainly a form of prior restraint, and is, in those circumstances, unreasonable under Fourth Amendment standards.” Roaden v. Kentucky, 413 U. S. 496, 504, supra. The procedure of a warrantless arrest, even where the material seized has been determined by a magistrate to be obscene, but without a determination by the magistrate of the issue of probable cause to arrest the person, is an illegal telescoping of the processes for lawful issuance for a warrant required in confiscation of obscene material. See Lo-Ji Sales, Inc. v. New York, 442 U. S. 319, 328, supra. In the absence of “exigent circumstances in which police action literally must be ‘now or never’ to preserve evidence of the crime,” it is not reasonable to permit police seizure of obscene material and arrest of the proprietor, without prior judicial evaluation. Roaden v. Kentucky, 413 U. S. 496, 505, supra.
If this Court were to sanction the procedure authorized by the majority, it would be permissible to obtain the determination of one magistrate, who might be known to be strict on obscene material, that one issue of a popular magazine such as Playboy or Penthouse is obscene, and then without a warrant arrest every owner, operator, and worker in every bookstore, drug store, and grocery store that sold that issue of that magazine. Due process, under the Fourth and Four*485teenth Amendments, requires a process that encompasses prior scrutiny by a judge or magistrate of the material considered to be obscene, and evidence as to identification of the person and place. Cf. Marcus v. Search Warrant, 367 U. S. 717, 731, supra. I would find the arrest of the defendant to be illegal under the circumstances of this case.
I am authorized to state that Judge Pope joins in this dissent.